UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 4) HAMPTON ROADS BANKSHARES, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) Anchorage Capital Group, L.L.C. 610 Broadway 6th Floor New York, NY 10012 Tel: 212-432-4650 Attention: Anne-Marie Kim, Esq. Copy to: Milbank, Tweed, Hadley & McCloy LLP 1 Chase Manhattan Plaza New York, New York 10005 Tel: (212) 530-5000 Attention: Thomas C. Janson, Esq. (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 27, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) CUSIP No. 409321106 13D/A 1. NAMES OF REPORTING PERSONS ANCHORAGE ADVISORS MANAGEMENT, L.L.C. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCES OF FUNDS AF(1) (See Item 3) 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN ORDINARY SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9%(2) TYPE OF REPORTING PERSON OO, HC (1)Funds for all purchases of Common Shares (as defined in the Schedule 13D) beneficially owned by the Reporting Persons (as defined in the Schedule 13D) have been made out of the working capital of Anchorage Capital Master Offshore, Ltd. (2)Calculation is based upon 170,278,452 Common Shares currently outstanding as reported to the Reporting Persons as of September 27, 2012. CUSIP No. 409321106 13D/A 1. NAMES OF REPORTING PERSONS ANCHORAGE CAPITAL GROUP, L.L.C. (FORMERLY ANCHORAGE ADVISORS, L.L.C.) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCES OF FUNDS AF(1) (See Item 3) 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN ORDINARY SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9%(2) TYPE OF REPORTING PERSON OO, IA (1)Funds for all purchases of Common Shares (as defined in the Schedule 13D) beneficially owned by the Reporting Persons (as defined in the Schedule 13D) have been made out of the working capital of Anchorage Capital Master Offshore, Ltd. (2)Calculation is based upon 170,278,452 Common Shares currently outstanding as reported to the Reporting Persons as of September 27, 2012. CUSIP No. 409321106 13D/A 1. NAMES OF REPORTING PERSONS ANCHORAGE CAPITAL MASTER OFFSHORE, LTD. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCES OF FUNDS WC(1) (See Item 3) 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN ORDINARY SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9%(2) TYPE OF REPORTING PERSON OO (1)Funds for all purchases of Common Shares (as defined in the Schedule 13D) beneficially owned by the Reporting Persons (as defined in the Schedule 13D) have been made out of the working capital of Anchorage Capital Master Offshore, Ltd. (2)Calculation is based upon 170,278,452 Common Shares currently outstanding as reported to the Reporting Persons as of September 27, 2012. CUSIP No. 409321106 13D/A 1. NAMES OF REPORTING PERSONS ACMO-HR, L.L.C. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCES OF FUNDS AF(1) (See Item 3) 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN ORDINARY SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9%(2) TYPE OF REPORTING PERSON PN (1)Funds for all purchases of Common Shares (as defined in the Schedule 13D) beneficially owned by the Reporting Persons (as defined in the Schedule 13D) have been made out of the working capital of Anchorage Capital Master Offshore, Ltd. (2)Calculation is based upon 170,278,452 Common Shares currently outstanding as reported to the Reporting Persons as of September 27, 2012. CUSIP No. 409321106 13D/A 1. NAMES OF REPORTING PERSONS ANTHONY L. DAVIS 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCES OF FUNDS AF(1) (See Item 3) 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION UNITES STATES OF AMERICA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN ORDINARY SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9%(2) TYPE OF REPORTING PERSON IN, HC (1)Funds for all purchases of Common Shares (as defined in the Schedule 13D) beneficially owned by the Reporting Persons (as defined in the Schedule 13D) have been made out of the working capital of Anchorage Capital Master Offshore, Ltd. (2)Calculation is based upon 170,278,452 Common Shares currently outstanding as reported to the Reporting Persons as of September 27, 2012. CUSIP No. 409321106 13D/A 1. NAMES OF REPORTING PERSONS KEVIN M. ULRICH 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3. SEC USE ONLY 4. SOURCES OF FUNDS AF(1) (See Item 3) 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION CANADA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN ORDINARY SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9%(2) TYPE OF REPORTING PERSON IN, HC (1)Funds for all purchases of Common Shares (as defined in the Schedule 13D) beneficially owned by the Reporting Persons (as defined in the Schedule 13D) have been made out of the working capital of Anchorage Capital Master Offshore, Ltd. (2)Calculation is based upon 170,278,452 Common Shares currently outstanding as reported to the Reporting Persons as of September 27, 2012. SCHEDULE 13D/A This Amendment No. 4 amends and supplements the information set forth in the Schedule 13D filed by the Reporting Persons (as defined therein) with the United States Securities and Exchange Commission (the “SEC”) on October 12, 2010 (the “Original Schedule 13D”), the Schedule 13D/A filed by the Reporting Persons with the SEC on December 28, 2010 (“Amendment No. 1”), the Schedule 13D/A filed by the Reporting Persons with the SEC on May 24, 2012 (“Amendment No. 2”) and the Schedule 13D/A filed by the Reporting Persons with the SEC on June 29, 2012 (“Amendment No. 3”) and, together with the Original Schedule 13D, Amendment No. 1, Amendment No. 2, Amendment No. 3 and this Amendment No. 4, the “Schedule 13D”) relating to the common stock, $0.01 par value per share (the “Common Shares”), of Hampton Roads Bankshares, Inc., a Virginia corporation (“HRB”).HRB’s principal executive offices are located at 999 Waterside Drive, Suite 200, Norfolk, VA 23510.All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant. The Schedule 13D is hereby amended as follows: Item 3.Sources and Amount of Funds or Other Consideration. Item 3 of the Schedule 13D is hereby amended and supplemented as follows: The amount of funds used by ACMO to purchase a total of 16,007,143 Common Shares in connection with the Standby Purchase Commitment, as described below in Item 4, was $11,205,000.10. Item 4.Purpose of Transaction. Item 4 of the Schedule 13D is hereby amended and supplemented as follows: This Amendment No. 4 is being filed in connection with the closing of the Rights Offering and the Standby Purchase Commitment. On August 6, 2012, HRB commenced the Rights Offering.The Rights Offering expired on September 5, 2012.As previously disclosed, the Investors agreed to serve as standby purchasers of all or a portion of the shares offered but not purchased in the Rights Offering in accordance with the terms of the Standby Purchase Agreement.As a result, on September 27, 2012, ACMO purchased 16,007,143 Common Shares at the closing of the Standby Purchase Commitment at a purchase price of $0.70 per Common Share. The additional Common Shares acquired by ACMO under the Standby Purchase Commitmentwere and are being acquired for investment purposes and such acquisition was and is not motivated by an intent to exercise control, directly or indirectly, over the management, policies or business operations of HRB. The foregoing references to and description of the Standby Purchase Agreement are not intended to be complete and are subject to, and are qualified in their entirety by reference to, the full text of the Standby Purchase Agreement, incorporated by reference into this Item 4. Item 5.Interests in Securities of HRB. Item 5 of the Schedule 13D is hereby amended and supplemented as follows: (a) and (b) The Reporting Persons may be deemed to have a direct or indirect, as applicable, beneficial interest in 42,398,582.80 Common Shares held of record by ACMO.Each of the Reporting Persons disclaims beneficial ownership of such Common Shares except to the extent of its pecuniary interest therein.The aggregate amount of Common Shares represents approximately 24.9% of the total outstanding Common Shares, based upon 170,278,452 Common Shares currently outstanding as reported to the Reporting Persons as of September 27, 2012. Anchorage Offshore is the sole member of ACMO.Management is the sole managing member of Capital Group and Capital Group is the investment manager of Anchorage Offshore.Because of their respective relationships with ACMO and each other, each of the Reporting Persons may be deemed to share voting and disposition power with respect to 42,398,582.80 Common Shares.No Reporting Person may be deemed to have sole voting and disposition power with respect to any Common Shares. (c) Except as set forth in this Item 5, none of the Reporting Persons, nor to the knowledge of each of the Reporting Persons, has engaged in any transaction during the past 60 days involving the securities of HRB. (d) To the best knowledge of the Reporting Persons, no other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Common Shares beneficially owned by them. (e) Not applicable. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Dated: September 27, 2012 ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By:/s/ Kevin M. Ulrich Name:Kevin M. Ulrich Title:Managing Member ANCHORAGE CAPITAL GROUP, L.L.C. By:/s/ Natalie Birrell Name:Natalie Birrell Title:Chief Operating Officer ANCHORAGE CAPITAL MASTER OFFSHORE, LTD. By:/s/ Natalie Birrell Name:Natalie Birrell Title:Director ACMO-HR, L.L.C. By:Anchorage Capital Master Offshore, Ltd., its sole member By:Anchorage Capital Group, L.L.C., its investment manager By: /s/ Natalie Birrell Name: Natalie Birrell Title:Chief Operating Officer ANTHONY L. DAVIS /s/ Anthony L. Davis KEVIN M. ULRICH /s/ Kevin M. Ulrich
